AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet I



                                          UNITED STATES DISTRICT COURT
                                                      Eastern District of Pennsylvania
                                                                         )
             UNITED STATES OF AMERICA                                            JUDGMENT                I~   A CRIMINAL CASE
                                                                         )
                                 v.                                      )

                ISIDRO MANUEL TERRAZAS             FILED                 )
                                                                         )
                                                                                 Case   ~umber:         DPAE2:18CR000372-001

                                                                         )       USM Number: 65578-308
                                                                         )
                                                                         )        Jonathan Sobel, Esq.
                                                  DEC, 1'2018            )       Defendant's Attorney
THE DEFENDA.1\iT:                            KltTcBA~
liZf pleaded gmlty to count(s)        1    By----::..':·
                                             --     -
                                                                Clerk
                                                             ~Clerk
D pleaded nolo contendere to count(s)
  which was accepted by the court
D was found gmlty on count(s)
  after a plea of not gmlty

The defendant ts adjudicated gmlty of these offenses:




       The defendant is sentenced as provided m pages 2 through              5          of this Judgment The sentence is imposed pursuant to
the Sentencmg Reform Act of 1984.
D The defendant has been found not gmlty on count(s)
D Count{s)                                             DIS        C are d1srmssed on the mot10n of the Umted States.

         It is ordered that the defendant must notify the Uruted States attorney for thts dtstnct wtthm 30 days of any change of name, residence,
or matlmg address unttl all fines, restttutton, costs, and special assessments imposed by thts judgment are fully paid If ordered to pay rest1tutton,
the defenoant must notify the court and "Cmted States attorney ofmatenal changes m econormc cucumstances

                                                                         12/13/2018
                                                                        Date of Impos1t1on of Judgment




                                                                         Petrese B. Tucker, United States District Court. EDPA
                                                                        Name and Tttle of Judge
AO 2458 (Rev 02118) Judgment m Cnmmal Case
                    Sheet 2  lmpnsonment

                                                                                                  Judgment   Page     2    of   5
DEFENDANT: ISIDRO MANUEL TERRAZAS
CASE ~LJMBER: DPAE2:18CR000372-001

                                                          IMPRISON"ME~T

           The defendant is hereby conumtted to the custody of the Federal Bureau of Pnsons to be impnsoned for a total
 term of

  Time Served




      D The court makes the followmg recommendat1ons to the Bureau of Pnsons:




      D The defendant 1s remanded to the custody of the Umted States Marshal

      D The defendant shall surrender to the Cmted States Marshal for this d1stnct·
           D at                                 D a.m        D pm.        on

           D as notified by the Cmted States Mar<>hal.

      D The defendant shall surrender for service of sentence at the mst1tution designated by the Bureau of Pnsons.
           D before 2 p.m. on
           D as notified by the lJmted States Marshal.
           D as notified by the Probat10n or Pretnal Services Office


                                                                RETURN
 I have executed this judgment as follows:




           Defendant dehvered on                                                      to

 at                                               , with a certified copy ofth1s judgment.



                                                                                                l:NITFD ST A TES MARSHAL


                                                                       By
                                                                                             DEPLTY L'NITED STATES MARSHAL
AO 245B (Rev 02/18) Judgment m a Cnmmal Case
                    Sheet 2A · Imprisonment
                                                                                          Judgment   Page   3   of
DEFENDA!'ff: ISIDRO MANUEL TERRAZAS
CASE ~L:MBER: DPAE2:18CR000372-001

                                        ADDITIONAL     IMPRISONME~T             TERMS
 Pursuant to the Sentencing Reform Act of 1984, 1t is the JUdgment of the Court that the defendant,
 Isidro Manuel Terrazas, is hereby committed to the Bureau of Prisons for a total term of time served
 on Count One.
 A term of supervised release is not imposed in this case.
 The Court finds the defendant does not have the ability to pay a fine and the fine is waived.
 It is further ordered that the defendant shall pay to the United States a total special assessment of
 $100.00, which shall be due immediately.
AO 245B (Rev 02118)   Judgment ma Cnmmal Case
                      Sheet 5 · Cnmmal Monetary Penalties
                                                                                                        Judgment   Page     4   of
 DEFENDAl'"'T: ISIDRO MANUEL TERRAZAS
 CASE ~'UMBER: DPAE2:18CR000372-001
                                             CRIMI~AL MO~ET ARY                            PENAL TIES
     The defendant must pay the total cnmmal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                JVT A Assessment*                  fine                      Restitution
 TOTALS           $ 100.00                    $ 0 00                              $ 0.00                    $ 0.00


 D The detenninat10n of rest1tut1on ts deferred until                    . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
     after such determmat1on.

 D   The defendant must make rest1tutton (mcludmg community rest1tut10n) to the followmg payees m the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proport10ned payment, unless specified otherwtse m
     the pnonty order or percentage payment column below. However, pursuant to 18 U.S C. § 3664(1), all nonfederal victims must be paid
     before the l.Jmted States ts paid.




 TOTALS                             $                          0 00           $                        0.00


 D     Restttutton amount ordered pursuant to plea agreement $

 D     The defendant must pay mterest on restttut10n and a fme of more than $2,500, unless the restitution or fine ts paid m full before the
       fifteenth day after the date of the judgment, pursuant to 18 C S C § 3612(f). All of the payment options on Sheet 6 may be sub1ect
       to penalties for delmquency and default, pursuant to 18 U S.C § 3612(g).

 D     The court determmed that the defendant does not have the abtltty to pay mterest and it is ordered that.

       D the mterest reqmrement ts waived for the             D fine      O rest1tut1on.
       D the mterest reqmrement for the           D    fine    D      restttutton is modified as follows:

 *Justice for V1ct1ms ofTraffickmg Act of2015, Pub. L No. 114-22
 ** Fmdmgs for the total amount of losses are reqmred under Chapters 109 A, 110, 11 OA, and l l 3A of Title 18 for offenses committed on or
 after September 13, 1994, but before Apnl 2 3, 1996
AO 245B (Rev 02118) Judgment ma Crnnmal Case
                    Sheet 6  Schedule of Payments

                                                                                                         Judgment    Page     5      of          5
DEFEJ\TIANT: ISIDRO MANUEL TERRAZAS
CASE NL'"MBER: DPAE2:18CR000372-001

                                                        SCHEDULE OF PAYMESTS

Havmg assessed the defendant's ability to pay, payment of the total crnmnal monetary penalties 1s due as follows:

A    D     Lump sum payment of$                               due nnmediately, balance due

           D     not later than                                   , or
           D     in accordance wtth D C,            D    D,   D    E, or    D F below; or

B    D     Payment to begm immediately (may be combmed wtth                DC,       DD, or       D F below); or

c    D     Payment m equal                         (e.g. weekly. monthly, quarterl}J mstallments of $                     _    over a penod of
                          (e g. months or years), to commence                       (e g. 30 or 60 days) after the date ohms judgment, or

D         Payment m equal       4                (e g. weekly. monthly. quarterly) mstallments of $        25.00             over a penod of
          4             (e g. months or years), to commence           30          (e g. 30 or 60 days) after release from 1mpnsonment to a
          term of supervis10n; or

E    D     Payment dunng the term of supervised release will commence wtthm                  (e g. 30 or 60 days) after release from
           impnsonment The court wtll set the payment plan based on an assessment of the defendant's ability to pay at that ume; or

F     D    Special instructions regardmg the payment of cmmnal monetary penalties·




Cnless the court has expressly ordered otherwise, 1fth1s judgment imposes impnsonment, payment of cnmmal monetary penalties is due dunng
the penod of impnsonment. All cnrnmal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmancial Responsibihty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnminal monetary penalties imposed.




D     J omt and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
      and correspondmg payee, if appropnate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the followtng court cost(s).

D     The defendant shall forfeit the defendant's mterest m the followmg property to the Umted States



Payments shall be apphed m the followmg order. (l) assessment, (2) restimt10n pnncipal, (3) restimt1on mterest, (4) fine pnncipal, (5) fine
mterest, (6) commumty rest1mtion, (7) NT A assessment, (8) penalties, and (9) costs, includmg cost of prosecut10n and court costs
